Citation Nr: 0612710	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1959. 

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In that decision the RO concluded that new and material 
evidence had not been submitted to reopen a claim for service 
connection for degenerative changes of the lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his back problems stem from an 
incident in service. He previously claimed compensation for 
this injury in April 1984, and his claim was denied by the RO 
in April 1985. The veteran submitted a new claim for service 
connection for a back condition in January 2002. This claim 
was substantially the same as the claim adjudicated in April 
1985. Recently, the notice requirements for this type of case 
have changed. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
established enhanced notice requirements for claims requiring 
new and material evidence. An appellant attempting to reopen 
a previously adjudicated claim must now be notified of the 
elements of his claim and of the definition of "new and 
material evidence." Furthermore, notice must be given of the 
kind of evidence necessary to reopen the claim, depending 
upon the basis of any previous denial of the claim.

In this case, examples of such evidence might include 
probative evidence showing the existence of a chronic back 
disorder in service, and/or records of post-service 
continuity of symptoms, and a medical nexus opinion tying the 
veteran's current back diagnosis to service and providing 
discussion as to whether it is or is not related to the 
injuries sustained in the airplane accident of 1965.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
proper notice, under Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006), of the unique character of the 
evidence required to reopen his 
previously adjudicated claim.

2.	After corrective notice has been issued 
and the veteran has been given adequate 
time to respond, the RO should 
readjudicate his claim. If the claim 
remains denied, issue to the veteran 
and his representative a supplemental 
statement of the case, and afford 
appropriate time for a response. The 
case should then be returned to the 
Board for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2005).






